Citation Nr: 1623635	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-05 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to November 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the Agency of Original Jurisdiction (AOJ) previously considered and denied a claim for service connection for a nervous disorder in a March 1970 rating decision.  However, applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (defining new and material evidence).  38 C.F.R. § 3.156(c) (2015).  Therefore, new and material evidence is not needed to reopen a previously denied claim when relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis. 

In this case, the Veteran's official service department records were requested and received after the March 1970 rating decision.  These records include documents that are relevant to the Veteran's claim, including disciplinary action findings, summary court martial orders, and a June 1969 neuropsychiatric evaluation report.  The Board also notes that the service personnel records were in existence and not previously associated with the claims file at the time of the March 1970 rating decision.  Therefore, 38 C.F.R. § 3.156(c) applies, the March 1970 rating decision is not final, and the claim for service connection for a nervous disorder will be reconsidered on the merits.  Accordingly, a de novo analysis is proper for all psychiatric disorders.

In September 2009, the RO granted entitlement to compensation for renal insufficiency pursuant to 38 C.F.R. § 1151 and a 30 percent evaluation effective from March 11, 2009.  In January 2015, the RO increased the evaluation assigned to 60 percent effective from December 31, 2014.  The Veteran submitted a notice of disagreement (NOD) with the January 2015 rating decision.  The Board notes that the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of that NOD and is processing that appeal.  Therefore, a remand for issuance of a statement of the case (SOC) is not required at this time. See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC). 

In his February 2013 substantive appeal, the Veteran requested a hearing before the Board.  However, in a November 2015 correspondence the Veteran withdrew his hearing request.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2015).   

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2010 during which the examiner diagnosed him with a schizoid personality disorder and a mood disorder not otherwise specified (NOS).  The examiner also determined that the Veteran did not satisfy the criteria for a diagnosis of PTSD and noted that some antisocial personality features could not be excluded.  

The August 2010 VA examiner opined that it seemed far more likely that the Veteran's mental health condition began during his childhood and adolescence.  The examiner also indicated that it would be resorting to speculation to opine as to whether the Veteran's mental health condition was aggravated beyond its normal level of progression during service.  However, the Veteran's December 1966 enlistment examination did not note any psychiatric abnormalities.  As such, the Veteran is presumed to have been in sound condition at entry into service.  38 U.S.C.A. § 1111 (West 2015); 38 C.F.R. § 3.304(b) (2015).  In order to rebut this presumption, it must be shown with clear and unmistakable evidence that the disorder preexisted service and was not aggravated by service.  Id.  Additionally, VA regulations specifically prohibit service connection for congenital or developmental defects such as personality disorders, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  The August 2010 VA examiner did not provide an opinion addressing these standards, and his supporting rationale was insufficient.  

The Board acknowledges that VA medical records note diagnoses of PTSD. See, e.g., April 2009 VA medical record.  However, the diagnoses appear to have been based entirely on the Veteran's reported history and did not address the evidence of record suggesting that a psychiatric disorder may have preexisted his military service.  Additionally, the August 2010 VA examiner determined that the Veteran did not satisfy the criteria for a diagnosis of PTSD. Thus, in light of the conflicting evidence, the Board finds that an additional VA examination and medical opinion is necessary to determine the nature and etiology of any psychiatric disorder that may be present.

In addition, the Board notes that the most recent VA medical records currently associated with the claims file are dated in February 2013.  Therefore, the AOJ should obtain any outstanding VA medical records.  The Board also notes that the Veteran submitted an incomplete authorization form for VA to obtain records pertaining to treatment for PTSD from Dr. D.R. (initials used to protect privacy).  See February 2013 authorization for release.  On remand, the AOJ should afford the Veteran an additional opportunity to submit a complete authorization from.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder that are not already of record.  A specific request should be made for records from Dr. D.R. (see February 2013 authorization for release).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any records from the Bay Pines VAMC dated from February 2013 to the present.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each diagnosis identified other than PTSD and a personality disorder, the examiner should opine as to whether the disorder clearly and unmistakably preexisted service.  

If so, he or she should state whether there was an increase in the severity of the preexisting psychiatric disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For each diagnosis other than PTSD and a personality disorder that did not clearly and unmistakably preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein.

With regards to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any personal assault that the examiner determines to have occurred during service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should comment on whether the Veteran exhibited any behavioral changes during service that are reflective of the occurrence of an in-service personal assault.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

If there is a verified stressor or if the examiner determines that a personal assault occurred in service, he or she should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault if found.

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence.    

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




